Case:
 Case:2:19-cv-00031-WOB-CJS
       2:19-cv-00019-WOB-CJS Doc
                              Doc#:#:43-1
                                      64 Filed:
                                          Filed:10/28/19
                                                 10/30/19 Page:
                                                           Page:11ofof55- -Page
                                                                            PageID#:
                                                                                 ID#:860
                                                                                      599



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                         NORTHERN DIVISION AT COVINGTON


  CIVIL ACTION NO. 2:19-00019 (WOB-CJS)


  NICHOLAS SANDMANN                                                PLAINTIFF

  VS.                                    ORDER

  WP COMPANY LLC, d/b/a
  THE WASHINGTON POST                                              DEFENDANT


          This matter is before the Court on the motion of the plaintiff

  for relief from judgment under Rule 60, reconsideration of the

  Court’s previous Order granting defendant’s motion to dismiss

  under Rule 59, and for leave to amend the complaint.                  (Doc. 49).

  A proposed First Amended Complaint has been tendered.                   (Doc. 49-

  2).     Defendant has opposed this motion (Doc. 50), and plaintiff

  filed a reply.       (Doc. 51).

          The Court heard oral argument on this motion on October 16,

  2019.     (Doc. 57).

          Federal Rule of Civil Procedure 15(a)(2) states that the Court

  “should freely give leave [to amend] when justice so requires.”

  “Denial of leave to amend is disfavored; and a district judge

  should grant leave absent a substantial reason to deny.”                   3 James

  Wm. Moore et al., Moore’s Federal Practice § 15.14[1] (Supp. 2019).
Case:
 Case:2:19-cv-00031-WOB-CJS
       2:19-cv-00019-WOB-CJS Doc
                              Doc#:#:43-1
                                      64 Filed:
                                          Filed:10/28/19
                                                 10/30/19 Page:
                                                           Page:22ofof55- -Page
                                                                            PageID#:
                                                                                 ID#:861
                                                                                      600



          In the interest of moving this matter along, the Court will

  not set forth here a detailed analysis of the Proposed Amended

  Complaint, which is lengthy and highly detailed.

          The Court first notes that the statements alleged by plaintiff

  to be defamatory have not changed in the proposed First Amended

  Complaint. They are the same 33 statements alleged in the original

  Complaint and set forth in the chart attached to the Court’s July

  26, 2019 Opinion and Order (Doc. 47).

          The Court will adhere to its previous rulings as they pertain

  to these statements except Statements 10, 11, and 33, to the extent

  that these three statements state that plaintiff “blocked” Nathan

  Phillips and “would not allow him to retreat.”                   Suffice to say

  that the Court has given this matter careful review and concludes

  that “justice requires” that discovery be had regarding these

  statements and their context.            The Court will then consider them

  anew on summary judgment.1

          The Court also notes that the proposed First Amended Complaint

  makes    specific     allegations     concerning      the   state    of   mind    of

  Phillips, the principal source of these statements.                 It alleges in

  greater     detail     than    the    original     complaint      that    Phillips

  deliberately lied concerning the events at issue, and that he had




  1 The Court has reviewed the videos filed by both parties and they
  confirm this conclusion.
                                           2
Case:
 Case:2:19-cv-00031-WOB-CJS
       2:19-cv-00019-WOB-CJS Doc
                              Doc#:#:43-1
                                      64 Filed:
                                          Filed:10/28/19
                                                 10/30/19 Page:
                                                           Page:33ofof55- -Page
                                                                            PageID#:
                                                                                 ID#:862
                                                                                      601



  an unsavory reputation which, but for the defendant’s negligence

  or malice, would have alerted defendant to this fact.

        The    proposed       First   Amended     Complaint   also   alleges     that

  plaintiff     could    be    identified    as    the   subject   of   defendant’s

  publications by reason of certain photographs of plaintiff and the

  videos.     This should also be the subject of proof.2

        Of course, these allegations will be subject to discovery and

  summary judgment practice.           However, they do pass the requirement

  of “plausibility.” See generally 2 James Wm. Moore et al., Moore’s

  Federal Practice § 12.34[1] (Supp. 2019).

        Therefore, the Court being advised,

        IT IS ORDERED that:

      1) The motion of the plaintiff for relief from judgment under

        Rule    60,   reconsideration       of     the   Court’s   previous     Order

        granting defendant’s motion to dismiss under Rule 59, and for

        leave to amend the complaint (Doc. 49) be, and is hereby,

        GRANTED IN PART AND DENIED IN PART, consistent with the above

        discussion;

      2) The judgment (Doc. 48) previously entered herein be, and is

        hereby, SET ASIDE AND HELD FOR NAUGHT;

      3) The proposed First Amended Complaint (Doc. 49-2) shall be

        DEEMED FILED CONCURRENTLY HEREWITH; and


  2 The Court notes that defendant has acknowledged that                          the
  “blocking” statement concerned plaintiff. (Doc. 61 at 2).
                                            3
Case:
 Case:2:19-cv-00031-WOB-CJS
       2:19-cv-00019-WOB-CJS Doc
                              Doc#:#:43-1
                                      64 Filed:
                                          Filed:10/28/19
                                                 10/30/19 Page:
                                                           Page:44ofof55- -Page
                                                                            PageID#:
                                                                                 ID#:863
                                                                                      602



     4) Pursuant to Fed. R. Civ. P. 26(f), a scheduling conference is

        hereby SET FOR TUESDAY, DECEMBER 3, 2019 AT 1:00 P.M. in the

        Court’s third floor conference room.             The parties must comply

        with all requirements of the Federal Rules of Civil Procedure

        in preparation for such conference.                 The Court will, inter

        alia, set discovery deadlines at this conference, resolve any

        anticipated       issues    regarding      discovery        to    the   extent

        possible, and set a deadline for the filing of motions for

        summary judgment.

        The scheduling conference will also serve as a preliminary

        pretrial conference which will address the following:

               a. Will    the    defendant     seek    to    file     a    third-party

                  complaint      against     the   other      media       entities   or

                  individuals who are alleged to have defamed plaintiff?

                  See KRS 411.182, Fed. R. Civ. P. 14, 19?

               b. Should the cases now pending, or to be filed later,

                  arising out of the same event be consolidated, as

                  contemplated by KRS 411.182?

               c. Is the Court required to order the joinder of any

                  parties under Fed. R. Civ. P. 19?

               d. The applicability, with regard to punitive damages,

                  of Exxon Shipping Co. v. Baker, 554 U.S. 471 (2008);

                  BMW of North America, Inc. v. Gore, 517 U.S. 559



                                           4
Case:
 Case:2:19-cv-00031-WOB-CJS
       2:19-cv-00019-WOB-CJS Doc
                              Doc#:#:43-1
                                      64 Filed:
                                          Filed:10/28/19
                                                 10/30/19 Page:
                                                           Page:55ofof55- -Page
                                                                            PageID#:
                                                                                 ID#:864
                                                                                      603



                  (196); and Clark v. Chrysler Corp., 436 F.3d 594 (6th

                  Cir. 2006).

  This 28th day of October 2019.




                                           5
